Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Non-Final Rejection of 02/16/2022, claims 1-6, 8, 10-12 and 14-20 were rejected and claims 7, 9, 13 and 15 were objected to as being dependent on a rejected base claim, but were indicated as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter were provided (see page 13 of the Non-Final Rejection of 02/16/2022). 
In the Amendment of 05/11/2022, Applicant amended claims 1, 4-5, 7-8, 10-14, 16-17 and 20, cancelled claims 6, 8, 15 and 18, and added new claims 21-24. Claims 1-5, 7, 9-14, 16-17 and 19-24 are presently pending. Applicant incorporated the objected to subject matter of dependent claim 9 and intervening claim 6 into independent claim 1. Applicant also added two new independent claims 21 and 22, which incorporate the allowable subject matter. As discussed in the Non-Final Rejection of 02/16/2022, although Marczyk and Moriyama teach control knobs wherein the lever arm length of a second crest of the control knobs is longer than that of the first and third crests, they do not disclose or otherwise render obvious, wherein a lever arm length of a fourth and fifth crest is less than the lever arm length of the first and third crests in combination with the other limitations of the claims. Accordingly, claims 1-5, 7, 9-14, 16-17 and 19-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795          

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795